TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00077-CR


Allan Eugene Keate, Appellant

v.


The State of Texas, Appellee






NO. 03-10-00078-CR


Raymond Merril Jessop, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST  JUDICIAL DISTRICT

NOS. 992 & 991, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant Allan Eugene Keate's third motion for extension of time to file brief and
appellant Raymond Merril Jessop's fourth motion for extension of time to file brief are granted. 
Appellants' counsel, Gerald H. Goldstein, is ordered to tender briefs in these causes no later than
January 28, 2011.  No further extensions will be granted.
It is ordered December 28, 2010.

Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish